NUMBER 13-14-00291-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

JENNIFER PENA,                                                               Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 156th District Court
                   of Live Oak County, Texas.
____________________________________________________________

                          ORDER OF ABATEMENT
       Before Chief Justice Valdez and Justices Perkes and Longoria
                             Order Per Curiam

      Appellant, Jennifer Pena, has filed a notice of appeal with this Court from her

convictions in trial court cause number L-12-0036-CR-B. The trial court's certification of

the defendant's right to appeal shows that the case is a plea-bargain case and the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2).

      On, May 21, 2014, we ordered appellant's counsel, Julie Balovich, to, within thirty

days, review the record and advise this Court as to whether appellant has a right to
appeal. See TEX. R. APP. P. 44.3, 44.4. Counsel responded to this Court's order by

filing a motion to retain the appeal. The motion states that that the judgments are

adjudications of guilt based upon a plea bargain for deferred adjudication, but the

adjudications/revocations themselves were based upon pleas entered into in open court

without a plea bargain agreement. Counsel has filed a motion to amend the trial court

certification of appeal with the trial court.

       Because of the ambiguity of the reporter’s record and certification, we ABATE this

appeal and REMAND this cause to the trial court for a hearing to determine whether the

appellant has the right of appeal. We further direct the trial court to issue findings of fact

and conclusions of law regarding these issues. The trial court's amended certification,

and any orders it enters shall be included in a supplemental clerk's record. The trial court

is directed to cause the supplemental clerk's record to be filed with the Clerk of this Court

within thirty days of the date of this order. Should the trial court require more time to

comply with the directions of this Court, it shall request an extension prior to the expiration

of this deadline. Appellant’s motion to retain appeal is CARRIED WITH THE CASE.

       It is so ORDERED.

                                                          PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of July, 2014.




                                                2